Exhibit 10.1

 



EXECUTION VERSION



 

AMENDMENT NO. 4 AND LIMITED WAIVER TO
SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 4 AND LIMITED WAIVER TO SENIOR SECURED REVOLVING CREDIT
AGREEMENT (this “Amendment”), dated as of March 2, 2016, is made with respect to
the Senior Secured Revolving Credit Agreement, dated as of May 8, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ALCENTRA CAPITAL CORPORATION, a Maryland corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time party to the Credit Agreement as lenders (the “Lenders”), and
ING CAPITAL LLC, as administrative agent for the Lenders under the Credit
Agreement (in such capacity, together with its successors in such capacity, the
“Administrative Agent”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement (as amended hereby).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower;

 

WHEREAS, certain Events of Default have occurred and are continuing under the
Credit Agreement as more fully set forth herein; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and waive such Events of
Default and the Lenders signatory hereto and the Administrative Agent have
agreed to do so on the terms and subject to the conditions contained in this
Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENTS TO CREDIT AGREEMENT

 

Effective as of the Amendment No. 3 Effective Date, and subject to the terms and
conditions set forth below, the Credit Agreement is hereby amended as follows:

 

(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order:

 

“ ‘2020 Notes’ means, in each case as in effect on the Amendment No. 3 Effective
Date, the Borrower’s (a) 6.375% Notes due 2020 in the initial aggregate
principal amount of $2,055,000 due February 15, 2020, (b) 6.375% Notes due 2020
in the initial aggregate principal amount of $1,000,000 due February 15, 2020,
(c) 6.375% Notes due 2020 in the initial aggregate principal amount of
$1,050,000 due February 15, 2020, (d) 6.375% Notes due 2020 in the initial
aggregate principal amount of $500,000 due March 15, 2020, (e) 6.375% Notes due
2020 in the initial aggregate principal amount of $124,000 due April 15, 2020,
(f) 6.25% Notes due 2020 in the initial aggregate principal amount of
$17,000,000 due April 15, 2020 and (g) 6.50% Notes due 2020 in the initial
aggregate principal amount of $16,853,000 due April 15, 2020.”

   

 

 

(b)   Section 1.01 of the Credit Agreement is hereby amended by deleting the
term “Unsecured Longer-Term Indebtedness” in its entirety and replacing it with
the following defined term in the appropriate alphabetical order (solely for the
sake of convenience in reviewing this Amendment, the language changed in this
definition of Unsecured Longer-Term Indebtedness is set forth in bold italics):

 

“ ‘Unsecured Longer-Term Indebtedness’ means any Indebtedness for borrowed money
of the Borrower that (a) has no amortization, or mandatory redemption,
repurchase or prepayment prior to, and a final maturity date not earlier than,
six months after the Maturity Date, (b) is incurred pursuant to terms that are
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers as reasonably determined in good faith by the
Borrower (other than financial covenants and events of default (other than
events of default customary in indentures or similar instruments that have no
analogous provisions in this Agreement or credit agreements generally), which
shall be no more restrictive upon the Borrower and the other Obligors, while any
commitments or Loans are outstanding, than those set forth in this Agreement)
(it being understood that (i) put rights or repurchase or redemption obligations
arising out of circumstances that would constitute a “fundamental change” (as
such term is customarily defined in convertible note offerings) or be Events of
Default under the Revolving Facility shall not violate clauses (a) or (b) for
purposes of this definition and (ii) the “Survivor’s Option” described in the
draft Registration Statement on Form N-2 provided by the Company via email to
the Administrative Agent at 7:52 PM ET on January 11, 2015 shall not violate
clauses (a) or (b) for the purposes of this definition), and (c) is not secured
by any assets of any Obligor.

 

Notwithstanding the foregoing, the 2020 Notes shall continue to be deemed
Unsecured Longer-Term Indebtedness in all respects despite the fact that the
maturity dates of the 2020 Notes are prior to the Maturity Date so long as the
2020 Notes continue to comply with all other requirements of this definition;
provided, that, with respect to any class, series, issuance or set of notes
referred to in the definition of 2020 Notes, from and after the date that is 9
months prior to the scheduled maturity of such 2020 Notes, such 2020 Notes shall
be reclassified as Unsecured Shorter-Term Indebtedness.”

 

(c)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
term “Unsecured Shorter-Term Indebtedness” in its entirety and replacing it with
the following defined term in the appropriate alphabetical order (solely for the
sake of convenience in reviewing this Amendment, the language changed in this
definition of Unsecured Shorter-Term Indebtedness is set forth in bold italics):

 

“ ‘Unsecured Shorter-Term Indebtedness’ means, collectively, (a) any
Indebtedness of the Borrower or any Subsidiary (other than a Financing
Subsidiary) that is not secured by any assets of any Obligor and that does not
constitute Unsecured Longer-Term Indebtedness (including, with respect to any
class, series, issuance or set of notes referred to in the definition of 2020
Notes, such 2020 Notes from and after the date that is 9 months prior to the
scheduled maturity of such 2020 Notes) and (b) any Indebtedness of the Borrower
or any Subsidiary (other than a Financing Subsidiary) that is designated as
“Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).”

2 

 



 

(d)   Section 6.01 of the Credit Agreement is hereby amended by deleting clause
(b) in its entirety and replacing it with the following (solely for the sake of
convenience in reviewing this Amendment, the language changed in this clause (b)
of Section 6.01 of the Credit Agreement is set forth in bold italics):

 

“(b) (i) Unsecured Shorter-Term Indebtedness in an aggregate principal amount
not to exceed $5,000,000 plus, without duplication, with respect to any class,
series, issuance or set of notes referred to in the definition of 2020 Notes,
the outstanding principal amount of such 2020 Notes from and after the date that
is 9 months prior to the maturity date of such 2020 Notes and (ii) Secured
Longer-Term Indebtedness, in each case, so long as (w) no Default exists at the
time of the incurrence thereof (or immediately after the incurrence thereof),
(x) prior to and immediately after giving effect to the incurrence thereof, the
Borrower is in pro forma compliance with each of the covenants set forth in
Sections 6.07(a), (b), (d) and (e) after giving effect to the incurrence thereof
and on the date of such incurrence the Borrower delivers to the Administrative
Agent a certificate of a Financial Officer to such effect, (y) prior to and
immediately after giving effect to the incurrence thereof, the Covered Debt
Amount does not or would not exceed the Borrowing Base then in effect, and
(z) on the date the incurrence thereof, the Borrower delivers to the
Administrative Agent and each Lender a Borrowing Base Certificate as at such
date demonstrating compliance with subclause (y) after giving effect to such
incurrence. For purposes of preparing such Borrowing Base Certificate, (A) the
fair market value of Quoted Investments shall be the most recent quotation
available for such Eligible Portfolio Investment and (B) the fair market value
of Unquoted Investments shall be the Value set forth in the Borrowing Base
Certificate most recently delivered by the Borrower to the Administrative Agent
pursuant to Section 5.01(d) or if an Unquoted Investment is acquired after the
delivery of the Borrowing Base Certificate most recently delivered, then the
Value of such Unquoted Investment shall be the lower of the cost of such
Unquoted Investment and the Internal Value of such Unquoted Investment;
provided, that the Borrower shall reduce the Value of any Eligible Portfolio
Investment referred to in this sub-clause (B) to the extent necessary to take
into account any events of which the Borrower has knowledge that adversely
affect the value of such Eligible Portfolio Investment;”

 

SECTION II LIMITED WAIVER

 

2.1.         Limited Waiver. Effective as of the date hereof and subject to the
terms and conditions set forth in Section 3.1 and in reliance upon the
representations and warranties made by the Borrower in Section 3.2, the
Administrative Agent and the Lenders hereby waive, as of the Amendment No. 3
Effective Date, any Default or Event of Default solely to the extent that such
Default or Event of Default resulted from (a) any class, series, issuance or set
of 2020 Notes being Unsecured Shorter-Term Indebtedness at any time on or
following the Amendment No. 3 Effective Date, including (i) any Default or Event
of Default under Section 6.01(b) of the Credit Agreement, (ii) the failure of
any Borrowing Base Certificate or other certificate delivered by the Borrower to
the Administrative Agent under the Credit Agreement to be true and correct and
(iii) any breach of the representations in Sections 3.16 and 4.02(b) of the
Credit Agreement made prior to the date hereof and (b) (i) the taking of any
action, or the failure to take any action, when a Default or Event of Default
has occurred and is continuing, in each case, not permitted under the Credit
Agreement solely as a result of the occurrence and continuance of a Default or
Event of Default described in the preceding clause (a) or (ii) the failure to
give notice of (or other information with respect to) a Default or Event of
Default described in the preceding clause (a). The limited waiver in this
Section 2.1 shall be effective only in this specific instance and for the
specific purpose set forth herein and does not allow for any other or further
departure from the terms and conditions of the Credit Agreement or any other
Loan Document, which terms and conditions shall continue in full force and
effect.

 

3 

 



 

SECTION III MISCELLANEOUS

 

3.1.         Conditions to Effectiveness of Amendment. This Amendment shall
become effective when the Borrower and the Subsidiary Guarantors have satisfied
each of the following conditions precedent (unless a condition shall have been
waived in accordance with Section 9.02 of the Credit Agreement):

 

(a)    Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 

(b)   Corporate Documents. The Administrative Agent shall have received (x)
signature and incumbency certificates of the officers of such Person executing
the Amendment and the other Loan Documents to which it is a party and
(y) resolutions of the board of directors or similar governing body of each
Obligor approving and authorizing the execution, delivery and performance of
this Amendment and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the date hereof, certified as of the date
hereof by its secretary or an assistant secretary as being in full force and
effect without modification or amendment.

 

(c)    Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with this Amendment,
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Amendment or any transaction being financed with the proceeds of the Loans
shall be ongoing.

 

(d)   No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Amendment or that could have a Material Adverse Effect.

 

4 

 

(e)    Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Amendment and the Credit Agreement owing as of the date hereof.

 

(f)    Default. After giving effect to this Amendment, including the limited
waiver set forth in Section II hereof, no Default or Event of Default shall have
occurred and be continuing under the Credit Agreement, this Amendment or under
any Material Indebtedness immediately before and after giving effect to the
Amendment.

 

(g)   Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance satisfactory to the Administrative Agent.

 

3.2.         Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the date hereof and
after giving effect to this Amendment, including the limited waiver set forth in
Section II hereof:

 

(a)    This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

 

(b)   The representations and warranties set forth in Article III of the Credit
Agreement and the representations and warranties in each other Loan Document are
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the date hereof or as to
any such representations and warranties that refer to a specific date, as of
such specific date, with the same effect as though made on and as of the date
hereof.

 

3.3.         Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

3.4.         Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent.

 

3.5.         GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

3.6.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

5 

 



 

3.7.         Incorporation of Certain Provisions. The provisions of Sections
9.01, 9.07, 9.09 and 9.12 of the Credit Agreement are hereby incorporated by
reference mutatis mutandis as if fully set forth herein.

 

3.8.         Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantor under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions
amended or waived herein of the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.

 

3.9.         Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, each of the Borrower and the Subsidiary
Guarantor hereby, as of the date hereof, (i) consents to this Amendment and the
transactions contemplated hereby, (ii) agrees that the Guarantee and Security
Agreement and each of the other Security Documents is in full force and effect,
(iii) confirms its guarantee (solely in the case of the Subsidiary Guarantor)
and affirms its obligations under the Guarantee and Security Agreement and
confirms its grant of a security interest in its assets as Collateral for the
Secured Obligations (as defined in the Guarantee and Security Agreement), and
(iv) acknowledges and affirms that such guarantee and/or grant is in full force
and effect in respect of, and to secure, the Secured Obligations (as defined in
the Guarantee and Security Agreement).

 

3.10.     Release. Each of the Borrower and the Subsidiary Guarantor hereby
acknowledges and agrees that: (a) neither it nor any of its Affiliates has any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) including, but not limited to,
under the Credit Agreement and the other Loan Documents (and each other document
entered into in connection therewith), and (b) the Administrative Agent, the
Collateral Agent and each Lender has heretofore properly performed and satisfied
in a timely manner all of its obligations to the Obligors and their Affiliates
under the Credit Agreement and the other Loan Documents (and each other document
entered into in connection therewith) that are required to have been performed
on or prior to the date hereof. Accordingly, for and in consideration of the
agreements contained in this Amendment and other good and valuable
consideration, each of the Borrower and the Subsidiary Guarantor (for itself and
its Affiliates and the successors, assigns, heirs and representatives of each of
the foregoing) (collectively, the “Releasors”) does hereby fully, finally,
unconditionally and irrevocably release and forever discharge the Administrative
Agent, the Collateral Agent, each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof directly
arising out of, connected with or related to this Amendment, the Credit
Agreement or any other Loan Document (or any other document entered into in
connection therewith), or any act, event or transaction related or attendant
thereto, or the agreements of the Administrative Agent, the Collateral Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any of the Borrower or the Subsidiary Guarantor, or the
making of any Loans or other advances, or the management of such Loans or
advances or the Collateral.

 

6 

 



 

[Signature pages follow]

 

7 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

ALCENTRA CAPITAL CORPORATION,
as Borrower

 

 

By:                                                         

Name:

Title:

 

ALCENTRA BDC EQUITY HOLDINGS, LLC,
as Subsidiary Guarantor

 

 

By:                                                        

Name:

Title:

 

 



[Signature Page to Amendment No. 4 and Limited Waiver to Senior Secured
Revolving Credit Agreement]



 

   

 

ING CAPITAL LLC, as Administrative Agent and as a Lender

 

 

By:                                                        

Name:

Title:

 

 

By:                                                        

Name:

Title:

 

 



[Signature Page to Amendment No. 4 and Limited Waiver to Senior Secured
Revolving Credit Agreement]



   

 

STATE STREET BANK AND TRUST COMPANY, as Lender

 

 

By:                                                        

Name:

Title:

 

 



[Signature Page to Amendment No. 4 and Limited Waiver to Senior Secured
Revolving Credit Agreement]



   

 

EVERBANK COMMERCIAL FINANCE, INC., as Lender

 

 

By:                                                        

Name:

Title:

 

 



[Signature Page to Amendment No. 4 and Limited Waiver to Senior Secured
Revolving Credit Agreement]



   

 

ALOSTAR BANK OF COMMERCE, as Lender

 

 

By:                                                        

Name:

Title:

 

 



[Signature Page to Amendment No. 4 and Limited Waiver to Senior Secured
Revolving Credit Agreement]



   

 

STIFEL BANK & TRUST, as Lender

 

 

By:                                                        

Name:

Title:

 

 



[Signature Page to Amendment No. 4 and Limited Waiver to Senior Secured
Revolving Credit Agreement]



   

 

RAYMOND JAMES BANK, N.A., as Lender

 

 

By:                                                        

Name:

Title:

 

 



[Signature Page to Amendment No. 4 and Limited Waiver to Senior Secured
Revolving Credit Agreement]



 



   

 

 

 

 